In an action to recover damages for personal injuries, etc., the defendant Livio Forte appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated October 6, 1999, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
*755Ordered that the order is affirmed, with costs to the plaintiff.
The Supreme Court properly denied the appellant’s motion for summary judgment, as a triable issue of fact remains with respect to the plaintiff’s employment status (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Kramer v NAB Constr. Corp., 250 AD2d 818; Fontus v D & J School Bus, 249 AD2d 361). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.